Exhibit 10.7

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

This Amendment No. 1 to the Employment Agreement for Eugene J. Bredow
(“Amendment”) is made, effective as of February 19, 2013, by and between NVR,
Inc., a Virginia corporation (the “Company”) and Eugene J. Bredow (“Executive”).

Recitals:

WHEREAS, Executive and the Company previously entered into an Employment
Agreement, effective as of June 1, 2012 (the “Employment Agreement”); and

WHEREAS, Executive and the Company desire to amend the Employment Agreement to
amend Section 6.

Agreement:

NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Executive
acknowledges, the Company and Executive, intending to be legally bound, agree as
follows:

1. Section 6.3 is replaced in the entirety to read as follows:

“Retirement. If the Executive elects to terminate employment upon meeting the
established criteria for Retirement prior to the term of this agreement, the
Executive will be entitled to receive the Executive’s Base Salary for the period
ending on the last day worked. Retirement means voluntary termination of
employment after attainment of age 65. The payment of any Bonus amounts due to
the Executive shall be payable, in the same form and at the same time that all
other employees receive their bonus payment, to the extent performance goals for
the year are achieved. Bonus shall be calculated as one hundred percent of Base
Salary multiplied by the fraction (x) of the number of days in the calendar year
up to last day worked by the Executive divided by (y) 365 days, multiplied by
the percent of maximum bonus achieved pursuant to the performance goals in place
in the year of retirement. In addition, the Executive shall be entitled to
payment of ONE HUNDRED PERCENT (100%) of his then annual Base Salary. Payments
due other than the bonus due, if any, under this Section 6.3 will be made in a
lump sum within 10 days following six months and one day after the date of
retirement.”

2. Section 6.5 is replaced in the entirety to read as follows:

“Termination Without Cause. In the event the Company on sixty (60) days’ notice
terminates the Executive’s employment without Cause (as such term is defined in
Section 6.4) during the term of this Agreement, then as full satisfaction of the
Company’s obligations to the Executive, the Executive shall be entitled to
receive i) the Executive’s base salary and accrued Bonus for the period ending
on the date of termination and ii) an amount equal to



--------------------------------------------------------------------------------

ONE HUNDRED PERCENT (100%) of his then annual base salary, paid in a lump sum
within 10 days following six months and one day after the date of termination.
The Executive shall also be provided with outplacement services with a firm
jointly selected by the Executive and the Company at a cost not to exceed ONE
HUNDRED THOUSAND DOLLARS ($100,000.00).”

3. Section 6.7 is replaced in the entirety to read as follows:

“Voluntary Termination-Change of Control. In the event the Executive voluntarily
terminates his employment hereunder in connection with or within one (1) year
after a Change of Control of the Company (as defined below), the Executive shall
receive a single lump sum payment in an amount equal to ONE HUNDRED PERCENT
(100%) of his then annual base salary, as well as his accrued pro-rata bonus (on
the assumption that the maximum annual bonus would have been paid pursuant to
Section 3.2) through the date of termination. Payment of such amount shall be
made in a lump sum within 10 days following six months and one day after the
date of termination. For purposes of this Agreement, “Change of Control” means
(i) the dissolution or liquidation of the Company or a merger, consolidation, or
reorganization of the Company with one or more other entities in which the
Company is not the surviving entity, (ii) a sale of substantially all of the
assets of the Company to another person or entity, or (iii) any transaction or
series of transactions (including without limitation a merger or reorganization
in which the Company is the surviving entity) which results in any person or
entity (other than persons who are stockholders or affiliates immediately prior
to the transaction) owning 50% or more of the combined voting power of all
classes of stock of the Company, and where there has been a significant
reduction in Executive’s responsibilities.”

4. Except as set forth in this Amendment, the Employment Agreement shall remain
unchanged and shall continue in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first written above.

 

NVR, INC. By:   /s/ James Repole   Name:   James Repole   Title:   Senior Vice
President Human Resources

 

EXECUTIVE /s/ Eugene J. Bredow Name: Eugene J. Bredow

 

3